              Case 2:20-cr-00035-RAJ Document 33 Filed 09/03/20 Page 1 of 1




 1                                                       HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR20-035-RAJ
 9                                                )
                    Plaintiff,                    )
10                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO PROCEED WITH
11                                                )   SENTENCING HEARING BY VIDEO
     NATHAN BRASFIELD                             )   CONFERENCE
12                                                )
                    Defendant.                    )
13                                                )
14          THE COURT has considered Defendant’s unopposed motion to proceed with the

15   sentencing hearing by video conference and the files and records herein. The Court

16   finds that, for the reasons set forth in Defendant’s unopposed motion, delays in the

17   ultimate disposition of this case would result in serious harm to the interest of justice as

18   required under the CARES Act.

19          Therefore, the Court GRANTS the motion (Dkt. #32). The sentencing in this

20   matter is continued from October 2, 2020, to October 9, 2020 at 11:00 a.m., and will

21   be conducted via WebEx videoconferencing.

22          DATED this 3rd day of September, 2020.

23
24
                                                       A
                                                       The Honorable Richard A. Jones
25                                                     United States District Judge
26

       ORDER GRANTING MOTION TO PROCEED                           FEDERAL PUBLIC DEFENDER
       WITH SENTENCING HEARING BY VIDEO                              1601 Fifth Avenue, Suite 700
       CONFERENCING                                                    Seattle, Washington 98101
       (Nathan Brasfield / CR20-035-RAJ) - 1                                      (206) 553-1100
